Mr. Justice Gridley delivered the opinion of the court. 4. Pusadotg, § 200*—operation of demurrer to admit facts only well pleaded. Where an accident insurance policy was set out in the declaration in haee verha, and from such policy it appeared that only a portion of the amount claimed could be due under its terms, a demurrer will not admit the amount claimed as a fact, since it does not appear to be a fact on the whole record, apart from the rule that a demurrer does not admit the amount claimed in the declaration.